
	
		I
		112th CONGRESS
		2d Session
		H. R. 6594
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2012
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to require States which fail to transmit validly requested absentee
		  ballots in an election for Federal office to absent uniformed services voters
		  within the deadline established under the Act to delay certifying the results
		  of the election, to establish a private right of action to enforce the
		  requirements of such Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Ballot Integrity Act of
			 2012.
		2.Requiring states
			 failing to meet deadline for transmitting absentee ballots to absent uniformed
			 services voters to delay certification of results of election
			(a)Delay in
			 certification of results of electionsSection 102 of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by adding at the
			 end the following new subsection:
				
					(j)Delay in
				certification of results of elections in States failing To meet deadline for
				transmitting absentee ballots to absent uniformed services voters
						(1)In
				generalIf a State does not
				transmit a validly requested absentee ballot with respect to an election to an
				absent uniformed services voter by the deadline required under subsection
				(a)(8)(A), the State shall delay the certification of the results of the
				election by the number of days by which the State missed such deadline with
				respect to the voter.
						(2)Exception for
				elections subject to waiverParagraph (1) does not apply with
				respect to any election for which a waiver is approved under subsection
				(g).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to elections occurring after the date of the enactment of this
			 Act.
			3.Establishment of
			 private right of action
			(a)In
			 generalSection 105 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4) is
			 amended by striking subsection (b) and inserting the following:
				
					(b)Private right of
				actionA person who is
				aggrieved by a violation of this Act may bring a civil action in an appropriate
				district court for such declaratory or injunctive relief as may be necessary to
				carry out this Act.
					(c)Attorney’s
				feesIn a civil action under
				this section, the court may allow the prevailing party (other than the United
				States) reasonable attorney’s fees, including litigation expenses, and
				costs.
					(d)Reports to
				Congress
						(1)Annual
				reportNot later than
				December 31 of each year, the Attorney General shall submit to Congress an
				annual report on any civil action brought by the Attorney General under
				subsection (a) during the preceding year or any civil action brought by a
				private party under subsection (b) in which the Attorney General
				intervened.
						(2)Report on
				enforcementNot later than
				July 1 of each year in which a regularly scheduled general election for Federal
				office is held, the Attorney General shall submit to Congress a report on the
				number of attorneys and other staff within the Department of Justice assigned
				to enforce this Act, as well as the Attorney General’s plan to detect
				noncompliance by State and local election officials with the requirements of
				this
				Act.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to alleged violations occurring on or after the date of the enactment of this
			 Act.
			4.Centralized
			 forwarding database for delivering election material to demobilized members of
			 reserve and national guard
			(a)Establishment
			 and OperationSection 103B(a)
			 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–2b(a)) is amended by adding at the end the following new
			 paragraph:
				
					(3)Establish and
				operate a centralized mail forwarding database through which balloting
				materials for a member of a reserve component who is called or ordered to
				active duty are forwarded to the member’s correct mailing address after the
				member is released from active
				duty.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to balloting materials prepared for any election occurring after the
			 date of the enactment of this Act.
			
